Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 22 are pending in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 27 of U.S. Patent No. 10,891,284.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21 and 22 of the present application are anticipated by Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 27 in U.S. Patent No. 10,891,284.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gladkikh et al, U.S. Patent No. 9128779, in view of Woo, U.S. Patent Application Publication No. 20160034490 and Campbell et al, U.S. Patent Application Publication No. 20020111942, and further in view of GUERIN et al, U.S. Patent Application Publication No. 20150347243.
Claim 1:
Gladkikh discloses:
updating, by one or more processing devices corresponding to a search head of the search environment, a local instance of a key-value data structure with input data received from one or more data sources, wherein the key-value data structure comprises key-value pairs extracted from event data indexed from the input data, wherein the search head is one of a plurality of search heads in the search environment (see [Col 14 line 27 – Col 16 line 49] → Gladkikh discloses this limitation in that the system comprises one or more processing devices corresponding to a plurality of search heads of a search environment, wherein the system updates local data structures with input data received from a variety of data sources, wherein data structures are key-value data structures comprising key-value pairs extracted from the event data indexed from the input data, wherein the search head is one of a plurality of search heads); 
generating data between the updated local instance of the key-value data structure and a previous local instance of the key-value data structure (see [Col 14 line 27 – Col 16 line 49] → Gladkikh discloses this limitation in that the system generates data comprising information between the received instance of keywords and previous existing keywords); and
distributing data to one or more indexers of the search environment (see [Col 14 line 27  – Col 16 line 49] → Gladkikh discloses this limitation in that the system distributes data to one or more indexers of the search event). 
Gladkikh does not explicitly disclose:
wherein the plurality of search heads are coordinated by a search head captain of the search environment, and wherein each search head of the plurality of search heads is associated with one or more indexers.
However, Woo discloses:
wherein the plurality of search heads are coordinated by a search head captain of the search environment, and wherein each search head of the plurality of search heads is associated with one or more indexers (see [0022]-[0027] → Woo teaches this limitation in that the system comprises a plurality of search heads coordinated by a search head captain of the search environment, and wherein each search head of the plurality of search head is associated with one or more indexers). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Gladkikh with the teachings of Woo for the purpose of processing large volume of machine-generated data in an intelligent manner and effectively presenting the result of such processing in a multiple clients and hosts environment, see Woo [0002] and [0022].  
Gladkikh as modified does not explicitly disclose:
generated data is a delta file that comprises the data inconsistencies.
However, Campbell discloses:
generated data is a delta file that comprises the data inconsistencies (see [0078][0092] → Campbell teaches this limitation in that the system generates a delta file comprises data inconsistencies between one version of a file and a subsequent version). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Gladkikh as modified with the teachings of Campbell for the purpose of providing remote access to facilities of data services that synchronizes the user registration, deletion and other administrative activities, see Campbell [0007] and [0010].  
Gladkikh as modified does not explicitly disclose:
wherein the data inconsistencies represent modifications made to the key-value pairs during the updating.
However, GUERIN discloses:
wherein the data inconsistencies represent modifications made to the key-value pairs during the updating (see [0051][0052][0068] → GUERIN teaches this limitation in that the system comprises transaction manager tracks the data inconsistencies represent data modification of key-value pairs of the write set data during concurrent modification (updating)). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Gladkikh as modified with the teachings of GUERIN for the purpose of logging transaction data within a distributed processing system to avoid expensive conventional configuration, see GUERIN [0001]-[0005].  

Claim 2:
Gladkikh as modified discloses:
transmitting the delta file to a search head captain of the search environment; applying the delta file to an instance of the key-value data structure comprised in the search head captain; and replicating the delta file from the search head captain to other search heads of the search environment (see Gladkikh [Col 15 line 33 – Col 16 line 49], Campbell[0078[0092], and Woo [0022]-[0027] → Gladkikh as modified discloses this limitation in that the system transmits the generated information to a search head captain of the search environment, applies the data comprised in the search head captain and replicates the data across different indexers and data heads of the search environment). 

Claim 3:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises receiving a communication from a particular indexer of the one or more indexers, the communication corresponding to a successful application of the delta file to an instance of the key-value data structure local to the particular indexer (see Gladkikh [Col 15 line 33 – Col 16 line 49] → Gladkikh as modified discloses this limitation in that the system distributes the generated information to the particular indexer of a plurality of indexers locally). 

Claim 4:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises receiving, through a persistent communication thread maintained between the search head and a particular indexer of the one or more indexers, a communication from the particular indexer corresponding to a successful application of the delta file to an instance of the key-value data structure local to that particular indexer (see Gladkikh [Col 15 line 33 – Col 16 line 49][Col 2 line 27-67] → Gladkikh as modified discloses this limitation in that the system distributes the generated information to the particular indexer of a plurality of indexers through a persistent connection that endures for the duration of all jobs performed between a set of machines). 

Claim 5:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises receiving a communication from a particular indexer of the one or more indexers, the communication corresponding to a successful application of the delta file to an instance of the key-value data structure local to that particular indexer, further wherein the communication comprises a portion of a periodic status communication through a persistent communication thread maintained between the search head and the particular indexer (see Gladkikh [Col 15 line 33 – Col 16 line 49][Col 2 line 27-67][Col 20 line 40-67] → Gladkikh as modified discloses this limitation in that the system distributes the generated information to the particular indexer of a plurality of indexers through a persistent connection that endures for the duration of all jobs performed between a set of machines including periodically generating updated reports). 

Claim 6:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises: receiving a communication from a particular indexer of the one or more indexers corresponding to an unsuccessful application of the delta file to an instance of the key-value data structure local to that particular indexer; and sending a copy of the local instance of the indexed key-value data structure to the particular indexer in response to the communication (see Gladkikh [Col 15 line 33 – Col 16 line 49][Col 19 line 55 – Col 20 line 19][Col 22 line 4-22] → Gladkikh as modified discloses this limitation in that the system identifies notable events (unsuccessful applications) and stores them in notable events index, which are subsequently accessed to generate various information/reports). 

Claim 7:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises: receiving, through a persistent communication thread maintained between the search head and a particular indexer of the one or more indexers, a communication from the particular indexer corresponding to an unsuccessful application of the delta file to an instance of the key-value data structure local to that particular indexer; and sending a copy of the local instance of the indexed key-value data structure to the particular indexer in response to the communication (see Gladkikh [Col 15 line 33 – Col 16 line 49][Col 19 line 55 – Col 20 line 19][Col 22 line 4-22] → Gladkikh as modified discloses this limitation in that the system identifies notable events (unsuccessful applications) through a persistence communication running continuously and stores them in notable events index , which are subsequently accessed to generate various information/reports). 

Claim 8:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises: receiving a communication from a particular indexer of the one or more indexers corresponding to an unsuccessful application of the delta file to an instance of the key-value data structure local to that particular indexer, the communication comprising a portion of a periodic status communication through a persistent communication thread maintained between the search head and the particular indexer; and sending a copy of the local instance of the indexed key-value data structure to the particular indexer in response to the communication (see Gladkikh [Col 15 line 33 – Col 16 line 49][Col 19 line 55 – Col 20 line 19][Col 22 line 4-22] → Gladkikh as modified discloses this limitation in that the system identifies notable events (unsuccessful applications) through a periodic communication running at regular intervals and stores them in notable events index , which are subsequently accessed to generate various information/reports). 

Claim 11:
Gladkikh as modified discloses:
wherein the key-value data structure comprises a look up table (see Gladkikh [Col 10 line 66 – Col 11 line 7] → Gladkikh as modified discloses this limitation in that the system comprises keyword data structures including a lookup table). 

Claim 12:
Gladkikh as modified discloses:
wherein the key-value data structure comprises an indexed storage of one or more key-value pairs (see Gladkikh [Col 15 line 33 – Col 16 line 49] → Gladkikh as modified discloses this limitation in that the system comprises keyword index for one or more name-value pairs). 

Claim 13:
Gladkikh as modified discloses:
wherein the input data comprises a comma-separated values (.csv) file of raw machine data generated at a plurality of remote computing devices (see Gladkikh [Col 13 line 6-67] → Gladkikh as modified discloses this limitation in that the system comprises data sources of raw machine data). 

Claim 14:
Gladkikh as modified discloses:
wherein the data source comprises a web log of raw machine data generated at a plurality of remote computing devices (see Gladkikh [Col 13 line 6-67] → Gladkikh as modified discloses this limitation in that the system comprises data sources of raw machine data from weblogs). 

Claim 15:
Gladkikh as modified discloses:
wherein the input data comprises raw machine data generated at a plurality of remote computing devices, further wherein the raw machine data is indexed in the key-value data structure based on metadata extracted from the raw machine data (see Gladkikh [Col 13 line 6-67][Col 14 line 1-9] → Gladkikh as modified discloses this limitation in that the system indexes raw machine data in keyword indexes based on metadata extracted from raw machine data). 

Claim 16:
Gladkikh as modified discloses:
wherein the input data is received continuously in a forwarder of the search environment and forwarded to the indexers at regular intervals, further wherein updating the local instance of the local instance of the key-value data structure is performed in response to receiving the forwarded input data from the forwarder (see Gladkikh [Col 14 line 28-51] → Gladkikh as modified discloses this limitation in that the system comprises forwarders that collects data from the search environment, forwards data to indexers at regular intervals and performs operations on these data). 

Claim 17:
Gladkikh as modified discloses:
wherein the search environment employs a late-binding schema for searching data (see Gladkikh [Col 10 line 46-49] → Gladkikh as modified discloses this limitation in that the system employs a late binding schema for searching data). 

Claim 18:
Gladkikh as modified discloses:
wherein the generating the delta file comprises: apportioning one or more entries comprising the key-value data structure into one or more sequential chunks of entries; and generating a separate delta file for each chunk of the one or more sequential chunks of entries, further wherein the distributing the delta file comprises individually distributing the delta file corresponding to each chunk of the one or more sequential chunks of entries (see Gladkikh [Col 15 line 33 – Col 16 line 49] and Campbell [0102][0103] → Gladkikh as modified discloses this limitation in that the system generates delta files showing difference of two contents of module blocks, wherein the contents of two module blocks are sequentially compared to determine the changes; and the system distributes the generated data in the search environment). 

Claim 19:
Gladkikh as modified discloses:
wherein the distributing the delta file comprises verifying synchronization of local instances of the key-value data structure between the search head and the one or more indexers, further wherein a particular instance of a key-value data structure is accessible for referencing by the particular indexer of the one or more indexers corresponding to that particular instance when synchronization is verified for the particular indexer (see Gladkikh [Col 15 line 33- Col 16 line 49][Col 3 line 47- line 62] → Gladkikh as modified discloses this limitation in that the system verifies synchronization of keyword data for a particular index in the local data store with the remote data stores). 

Claim 20:
Gladkikh as modified discloses:
determining the input data corresponding to the key-value data structure (see Gladkikh [Col 15 line 33- Col 16 line 49][Col 3 line 47- line 62] → Gladkikh as modified discloses this limitation in that the system determines that the input data corresponds key-value pairs found in event including a pair of keywords in the keyword index). 

Claim 21 is essentially the same as Claim 1 except it set forth the claimed invention as a system claims and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 22 is essentially the same as Claim 1 except it set forth the claimed invention as a medium claims and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gladkikh et al, in view of Woo, Campbell et al and GUERIN et al, and further in view of Chung, U.S. Patent No. 8332357.
Claim 9:
Gladkikh as modified discloses:
generating a first set of hash values by performing a hash function for each entry of one or more entries comprised in the previous local instance of the indexed key-value data structure; generating a second set of hash values by performing a hash function for each entry of one or more entries comprised in the updated local instance of the indexed key-value data structure; performing a comparison between the first and second sets of hash values; and generating the delta file to include the compared data (see Gladkikh [Col 15 line 33 – Col 16 line 49] and Compbell [0078][0092] → Gladkikh as modified discloses this limitation in that the system generates hash value for the previous indexed keywords and generates hash value for the keyword corresponding to the search events, and compares the two hash values to identify the difference information which is stored in the associated delta file); 
Gladkikh as modified does not explicitly disclose:
compiling a list of deleted hash values and a list of new hash values based on the comparison, the list of deleted hash values corresponding to hash values comprised in the first set of hash values that are not comprised in the second set of hash values, and the list of added hash values corresponding to hash values comprised in the second set of hash values that are not comprised in the first set of hash values; and the delta file to include the list of deleted hash values and list of added hash values.
However, Chung discloses:
compiling a list of deleted hash values and a list of new hash values based on the comparison, the list of deleted hash values corresponding to hash values comprised in the first set of hash values that are not comprised in the second set of hash values, and the list of added hash values corresponding to hash values comprised in the second set of hash values that are not comprised in the first set of hash values; and the delta file to include the list of deleted hash values and list of added hash values (see [Col 10 line 39- line 64] → Chung teaches this limitation in that the system generates a list of deleted hash values identifiers and newly added hash values identifiers without overlapping values and stores the list in any type of data structure). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Gladkikh as modified with the teachings of Chung for the purpose of allowing a database to be organized into database tiers to improve data management and access, see Chung [Column 3 line 66 – Column 4 line 9].  

Claim 10:
Gladkikh as modified discloses:
wherein the generating the delta file comprises: generating a first set of hash values by performing a hash function for each entry of one or more entries comprised in the previous local instance of the indexed key-value data structure;
generating a second set of hash values by performing a hash function for each entry of one or more entries comprised in the updated local instance of the indexed key-value data structure; performing a comparison between the first and second sets of hash values; compiling a list of deleted hash values and a list of added hash values based on the comparison, the list of deleted hash values corresponding to hash values comprised in the first set of hash values that are not comprised in the second set of hash values, and the list of added hash values corresponding to hash values comprised in the second set of hash values that are not comprised in the first set of hash values; and generating the delta file to include the list of deleted hash values, the list of added hash values, and one or more data values comprised in the updated local instance of the indexed key-value data structure corresponding to the list of new hash values (see Gladkikh [Col 15 line 33 – Col 16 line 49], Compbell [0078][0092] and Chung [Col 10 line 39- line 64] → Gladkikh as modified discloses this limitation in that the system generates hash value for the previous indexed keywords and generates hash value for the keyword corresponding to the search events, compares the two hash values to identify the difference information which is stored in the associated delta file, wherein the delta file containing a list of deleted hash values identifiers and newly added hash values identifiers without overlapping values and corresponding to the local instance of the indexed keyword values). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/03/2022